277 F.2d 162
UNITED STATES of America, Appellee,v.Santiage DEFILLO, Appellant.
No. 256, Docket 25950.
United States Court of Appeals Second Circuit.
Argued March 11, 1960.Decided March 17, 1960.

David Klingsberg, Asst. U.S. Atty., S.D.N.Y., New York City (S. Hazard Gillespie, Jr., U.S. Atty., and Louis T. Gallo, Asst. U.S. Atty., New York City, on the brief), for appellee.
Before CLARK, WATERMAN, and LEWIS,1 Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Kaufman, June 30, 1959, 182 F.Supp. 782.



1
 Of the Tenth Circuit, sitting by designation